In a consolidated action the appeal is from an order referring respondent’s motion to enforce a stipulation settling the action to an Official Referee to hear and determine whether the parties have complied with the stipulation. Order modified by striking therefrom “hear and determine” and by substituting therefor “hear and report”. As so modified, order affirmed, without costs. In view of the fact that the decision of the Official Referee may not end the litigation in this consolidated action, proper procedure requires that the reference should not be one to hear and determine (see Civ. Prac. Act, § 467; Judiciary Law, §§ 116, 116-a). Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ., concur.